Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on December 07, 2020.
Claims 1-7, 9-15, and 17-19 are pending in this application.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Arman Katiraei, on 04/26/2022.

Amendments to the Claims
This listing of the following claims replaces all prior versions and listings of claims in the application:

1.	(Currently Amended) A method comprising:
receiving a particular stream from a host in a data network at a caching device located by a particular network edge of the data network, wherein one or more client devices access the data network via the particular network edge;
caching the particular stream in local cache of the caching device prior to receiving a client device request for the particular stream at the caching device;
establishing a network connection between the caching device and a particular client device of the one or more client devices prior to receiving the client device request, wherein the network connection between the caching device and the particular client device is different than another network connection established between the host and the particular client device; 
receiving at the caching device, a request for the particular stream originally issued by [[a]] the particular client device 
	providing the particular stream from the local cache of the caching device to the particular client device in response to receiving the request.
(Original) The method of claim 1, wherein receiving the request comprises:
shifting, from the host to the caching device, the request for the particular stream issued by the particular client device.
(Original) The method of claim 2, wherein said shifting comprises:
receiving the request at the host prior to receiving the request at the caching device;
determining that the request is directed to the particular stream based on an identifier of the request; 
determining that the particular stream is designated for delivery from the particular network edge; and
providing an identification of the caching device to the particular client device. 
(Original) The method of claim 1, wherein receiving the request comprises:
redirecting the particular client device from the host to the caching device; and 
	receiving the request from the particular client device at the caching device in response to said redirecting.
(Original) The method of claim 1 further comprising:
determining that the particular client device accesses the data network via the particular network edge; and
	wherein receiving the request comprises shifting the request from the host to the caching device in response to determining that the particular client device accesses the data network via the particular network edge.
(Original) The method of claim 5, wherein said determining comprises:
	mapping a network address of the particular client device to the particular network edge.
(Original) The method of claim 5, wherein said determining comprises:
performing a traceroute from the host to the particular client device; and
	identifying a network path of the traceroute as being geographically proximate to the particular network edge.
(Canceled) 

(Original) The method of claim 1, 
wherein caching the particular stream comprises caching one or more of a manifest and a first segment of the particular stream at the caching device prior to receiving the request;
wherein providing the particular stream comprises: 
distributing one or more of the manifest and the first segment from the caching device to the particular client device in response to the request; and 
	prefetching, by the caching device, a next manifest or a next segment of the particular stream from the host.
(Original) The method of claim 1 further comprising:
receiving, at the caching device from the host, a prioritization message that identifies the particular stream; and 
	requesting the particular stream from the host in response to receiving the prioritization message from the host. 
(Original) The method of claim 10, wherein the prioritization message comprises an identifier designating the particular stream for distribution from the particular network edge. 
(Original) The method of claim 10 further comprising:
joining a multicast group with the caching device; and  
	wherein receiving the prioritization message comprises detecting the prioritization message being sent from the host to the multicast group. 
(Currently Amended) The method of claim 1, wherein receiving the request comprises:
	transferring a network connection that the particular client device establishes with the host to the caching device. 
(Original) The method of claim 1, wherein the particular network edge corresponds to a Radio Access Network (“RAN”) of a telecommunications wireless network, and wherein the caching device is located near a base station of the RAN.
(Currently Amended) A device that is located by a particular network edge of a data network, wherein one or more client devices access the data network via the particular network edge, the device comprising:
a local cache; and
one or more processors configured to:
receive a particular stream from a host in the data network;
cache the particular stream in the local cache prior to receiving a client device request for the particular stream;
establish a network connection with a particular client device of the one or more client devices prior to receiving the client device request, wherein the network connection with the particular client device is different than another network connection established between the host and the particular client device;
receive a request for the particular stream originally issued by [[a]] the particular client device 
provide the particular stream from the local cache to the particular client device in response to receiving the request.
(Canceled) 

(Original) The device of claim 15, 
wherein caching the particular stream comprises caching one or more of a manifest and a first segment of the particular stream prior to receiving the request;
wherein providing the particular stream comprises: 
distributing one or more of the manifest and the first segment to the particular client device in response to the request; and 
	prefetching a next manifest or a next segment of the particular stream from the host.
(Original) The device of claim 15, wherein the one or more processors are further configured to:
receive from the host, a prioritization message that identifies the particular stream; and 
request the particular stream from the host in response to receiving the prioritization message from the host.
(Currently Amended) A non-transitory computer-readable medium, storing a set of processor-executable instructions, which, when executed by one or more processors, cause the one or more processors to:
receive a particular stream from a host in a data network;
cache the particular stream in a local cache prior to receiving a client device request for the particular stream;	
establishing a network connection with a particular client device of the one or more client devices prior to receiving the client device request, wherein the network connection with the particular client device is different than another network connection established between the host and the particular client device;
receive a request for the particular stream originally issued by [[a]] the particular client device to the host; and
	provide the particular stream from the local cache to the particular client device in response to receiving the request.

Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This application is a continuation of United States nonprovisional application 16/230,900 entitled "Customized and Extremely Low Latency Streaming from the Network Edge", filed December 21, 2018, now United States patent 10,862,939. The contents of application 16/230,900 are hereby incorporated by reference.
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). In interpreting the current claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior arts that were found during searching of patent literature and non-patent literature, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-7, 9-15, and 17-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458